Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This communication is a Non-Final Office Action rejection on the merits. Claim 1 is currently pending and have been addressed below.

Requirement for Information under 37 CFR 1.105
3.	Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
4.	In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
Claim 1 recites an equation twice in the claim body of this independent claim 1.  Please agree or disagree to the stipulation of each of the following assertions of facts: the two equations in this application
Tn = F(Time_frame, A);
C =                         
                            
                                
                                    (
                                    T
                                    n
                                    k
                                    A
                                    )
                                
                                
                                    u
                                    I
                                    D
                                
                            
                        
                     mod p;
are a novel equation invented by the applicant(s). 
If the applicant agrees then please provide copies of each publication which any of the applicants authored or co-authored and which describe the disclosed subject matter of the equation.

5.	In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
6.	The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.


Claim Objection
7.	Claim 1 recites “- combining the value T, with a value D and a value E, wherein the value D is non- encrypted data of the user and the value E is an E-commerce company certificate[ ] by the user” For proper phrasing, Applicant is advised to insert a comma “,” in the square bracket [ ] above.


Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
10.	In the instant case, claim 1 is directed to a process (i.e. method - E-commerce protocol). Therefore, these claims fall within the four statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.
11. 	The limitations of independent claim 1, have been denoted with letters by the Examiner for easy reference. The abstract idea recited in claim 1 are identified in bold below:
[A]	An E-commerce protocol, comprising the following steps: 
[B]	- generating a value Tn, by a bank and submitting the value Tn, to a user in a certain time frame; 
[C]	- combining the value Tn, with a value D and a value E, wherein the value D is non- encrypted data of the user and the value E is an E-commerce company certificate by the user; 
[D]	- generating a value Dₒ by the bank; 
[E]	- submitting the value Dₒ, by the user, to an E-commerce company and storing the value Dₒ in a database of the E-commerce company; 
[F]	- generating the value Tn, by the bank, and obtaining the value Tn, by:
	 [...formula... (see claim)].
[G]	- transmitting a value A to the bank by obtaining via a user side application; 
[H]	- using the value A by the bank and calculating a value C with the value Tn, and a value k in a formula and sending a result to the user, wherein the formula is expressed as: [...formula... (see claim)]. 
[I]	- submitting the value C to the E-commerce company by the user; 
[J]	- submitting the value E, wherein the value E is a certificate of the E-commerce company and the value C, to the bank in order to complete a purchasing process; and 
[K]	- receiving the value C by the bank and confirming a purchase by using the value Dₒ
12. 	Limitations A through K under the broadest reasonable interpretation covers steps or functions of a combination of certain methods of organizing human activity and mental activities, specifically managing commercial/legal behavior (e.g., generating, submitting, combining, storing, transmitting, obtaining, calculating, confirming). For example, the disclosure establishes generating a value and send it to a user to be combined with the user data and the merchant certificate, transmitting this new combined value to the bank for authorizing a purchase transaction with the merchant, which is a form of commercial and legal activities, fits squarely within the “certain methods of organizing human activity” grouping of abstract ideas. Additionally, the calculating a value C with the value Tn, and a value k in a formula and sending a result to the user and combining the value Tn, with a value D and a value E, which is a form of mental activities that can be performed by a human. Therefore, limitations A through K recite at least one or more abstract ideas.
Accordingly, claim 1, recite at least one or more abstract ideas and the analysis proceed to Step 2A.2.
13. 	The judicial exception is not integrated into a practical application. In particular,
claims 1, recites the additional elements in bold below:
	[A]	An E-commerce protocol, comprising the following steps: 
[B]	- generating a value Tn, by a bank and submitting the value Tn, to a user in a certain time frame; 
[C]	- combining the value Tn, with a value D and a value E, wherein the value D is non- encrypted data of the user and the value E is an E-commerce company certificate by the user; 
[D]	- generating a value Dₒ by the bank; 
[E]	- submitting the value Dₒ, by the user, to an E-commerce company and storing the value Dₒ in a database of the E-commerce company; 
[F]	- generating the value Tn, by the bank, and obtaining the value Tn, by: 
	[...formula... (see claim)].
[G]	- transmitting a value A to the bank by obtaining via a user side application; 
[H]	- using the value A by the bank and calculating a value C with the value Tn, and a value k in a formula and sending a result to the user, wherein the formula is expressed as: [...formula... (see claim)].
[I]	- submitting the value C to the E-commerce company by the user; 
[J]	- submitting the value E, wherein the value E is a certificate of the E-commerce company and the value C, to the bank in order to complete a purchasing process; and 
[K]	- receiving the value C by the bank and confirming a purchase by using the value Dₒ
when the additional elements are considered individually and as an ordered combination, the claim as a whole amounts to no more than or mere instructions to implement an abstract idea on a database/user side application, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the claim as whole generally links the judicial exception to a technological environment defined by high level recitations of a computer and the Internet. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, claim 1 is not patent eligible and is rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

15.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
16.	Claim 1 recites “-generating a value Tn...”, “- combining the value Tn, with a value D and a value E...” and then subsequently “- generating a value Dₒ by the bank” The scope of these limitations combinedly is unclear. Is the generation of Dₒ unilateral action OR is it predicated on receiving the combined value by the user in the previous step? Therefore, the scope is unclear (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))). 
	And also, if it predicated on receiving the combined value by the user in the previous step, therefore there is a missing step, as the user never sent the combined value to the bank to result in the bank generating the value Dₒ. Therefore, there is a missing step of receiving the combined value Dₒ form the user to the bank.
Claim 1 recites “- submitting the value Dₒ, by the user to an E-commerce company and storing the value Dₒ in a database of the E-commerce company” it is not clear the manner or how the user is in possession of Dₒ, because the bank never sent Dₒ to the user. Therefore, the scope of this limitation is unclear (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))). And also, in this case the E-commerce company storing the value Dₒ in a database of the E-commerce company will not occur.
Claim 1 recites “- generating a value Tn, by a bank and submitting the value Tn, to a user in a certain time frame” and subsequently, “-generating the value Tn, by the bank, and obtaining the value Tn, by: It is unclear if the Tn generated in this step is the same Tn generated in the first step above. If not the same Tn, it presents an antecedent issue in this limitation and, it is unclear why Tn needed to be generated again. Could the time frame allocated to the Tn time frame expired to warrant generating a new Tn? Therefore, the scope of this limitation is unclear (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).



Conclusion
17. 	The prior art made of record and not relied upon is considered pertinent to the
applicant’s disclosure.
(1) 	(US 20200104841 A1) - Osborn, discloses Systems and
Methods for Cryptographic Authentication of Contactless Cards – relates to cryptography, and more particularly, to systems and methods for the cryptographic authentication of contactless cards.
(2)	(US Pat.10388411 B1) – Dicks et al.,  Device Configured for Functional Diagnosis and Updates – relates to electronic devices. More particularly, exemplary embodiments of the disclosure relate to reconfigurable and/or reprogrammable electronic devices, including wearable devices. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        

/STEVEN S KIM/Primary Examiner, Art Unit 3685